Citation Nr: 1532165	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  12-09 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right hip strain with degenerative joint disease.

2.  Entitlement to an initial rating in excess of 10 percent for left hip strain with degenerative joint disease.

3.  Entitlement to an initial rating in excess of 10 percent for lumbar stenosis with degenerative arthritis.

4.  Entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease with scar.  

5.  Entitlement to an initial rating in excess of 10 percent for left knee degenerative joint disease.  

6.  Entitlement to an initial rating in excess of 10 percent for a right knee limitation of flexion.  

7.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU). 

8.  Entitlement to an effective date earlier than January 7, 2011 for the award of a 10 percent disability rating for right hip strain with degenerative joint disease.

9.  Entitlement to an effective date earlier than January 7, 2011 for the award of a 10 percent disability rating for left hip strain with degenerative joint disease.

10.  Entitlement to an effective date earlier than January 7, 2011 the award of a 10 percent disability rating for lumbar stenosis with degenerative arthritis.

11.  Entitlement to an effective date earlier than January 7, 2011 for the award of a 10 percent disability rating for right knee degenerative joint disease with scar.  

12.  Entitlement to an effective date earlier than January 7, 2011 the award of a 10 percent disability rating for left knee degenerative joint disease.

13.  Entitlement to an effective date earlier than January 7, 2011 the award of a 10 percent disability rating for a right knee limitation of flexion.  


REPRESENTATION

Appellant represented by:	Larry D. Schuh, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to January 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran appeared at a Travel Board hearing with the undersigned in April 2015.  A transcript is of record.

The Veteran also appeared at a hearing with a different Veterans Law Judge on the issue of entitlement to service connection for hypertension.  As a result, that topic was not discussed at the April 2015 hearing, and a separate single judge decision will be issued on that claim after the remand actions have been completed.

The Board has viewed all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System to ensure a total review of the evidence. 

Regarding the TDIU claim, the evidence includes hearing testimony from the Veteran in which the Veteran asserted that his service-connected disabilities markedly interfered with his ability to maintain and obtain employment as a nurse.  The Veteran made similar assertions at the January 2012 VA examinations.  Thus, as further discussed below, in light of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009), the claim of entitlement to a TDIU rating is considered as part of the claims for higher ratings for the Veteran's service-connected back, bilateral hip, and bilateral knee disabilities, rather than as a separate claim.

Therefore, the issues of entitlement to a TDIU and entitlement to initial higher ratings for right hip strain with degenerative joint disease, left hip strain with degenerative joint disease, lumbar stenosis with degenerative arthritis, right knee degenerative joint disease with scar, left knee degenerative joint disease, and right knee limitation of flexion, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the April 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran expressed his desire to withdraw his appeal to the Board with regard to entitlement to earlier effective dates for the award of 10 percent disability ratings for his knee disabilities, bilateral hip strain, and lumbar stenosis.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met with regard to the issues of entitlement to effective dates earlier than January 7, 2011 for the award of 10 percent disability ratings for right hip strain with degenerative joint disease, left hip strain with degenerative joint disease, lumbar stenosis, right knee degenerative joint disease with scar, left knee degenerative joint disease, and right knee limitation of flexion.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At the April 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran requested to withdraw the appeal with regard to entitlement to earlier effective dates for the assignment of 10 percent ratings for his right and left hip strains with degenerative joint disease, lumbar stenosis with degenerative arthritis, right knee degenerative joint disease with scar, left knee degenerative joint disease, and right knee limitation of flexion.  Indeed, the Veteran acknowledged discussion of the effective dates of his assigned ratings in the pertinent June 2014 Statement of the Case and indicated he no longer wished to pursue such issues.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and they must be dismissed.


ORDER

The claims of entitlement to an effective date earlier than January 7, 2011 for the award of 10 percent disability ratings for right hip strain with degenerative joint disease, left hip strain with degenerative joint disease, lumbar stenosis, right knee degenerative joint disease, left knee degenerative joint disease, and right knee limitation of flexion are dismissed. 


REMAND

The Veteran was last afforded VA examinations in January 2012, over three and a half years ago.  While the age of the examinations does not, in itself, mandate a remand, the Veteran's attorney has questioned the adequacy of the examinations.  While the reports appear adequate, considering how long it has been since the examinations were done, it seems appropriate to order new exams.

Next, as noted, the United States Court of Appeals for Veterans Claims has held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice, 22 Vet. App. at 447.  The Veteran testified that even though he was fired from his last job as a nurse due to medical errors, he chose to retire, rather than seek further employment, because he was so severely limited by his service-connected disabilities.  Furthermore, January 2012 VA examinations show the Veteran's back, hip, and knee disabilities were found to impact his ability to work.   

A TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2014).  In this case, the issue of entitlement to TDIU has not been developed nor considered by the AOJ in the first instance.  Therefore, the Board remands the TDIU issue to the AOJ for development and adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated VA treatment records, to include any records from April 2015, forward, from the Omaha VA Medical Center.  All efforts to obtain these records should be documented for the claims file, and if they are ultimately deemed to be unobtainable, the appropriate memorandum for the file should be prepared.

2.  Issue notice to the Veteran in accordance with 38 C.F.R. § 3.159 with regard to the TDIU claim and send the Veteran the appropriate TDIU claim form.

3.  Schedule VA examinations to assess the current severity of the Veteran's bilateral hip, bilateral knee, and lumbar spine disabilities.  



4.  Then, readjudicate the claims, to include TDIU.  If the benefits sought are not granted, provide the Veteran and his representative with an SSOC and allow an appropriate opportunity to respond thereto.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


